Citation Nr: 0812945	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  02-12 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased rating for peptic ulcer 
disease, status post total gastrectomy, to include 
entitlement to a rating in excess of 20 percent prior to 
September 8, 2005 and in excess of 40 percent from September 
8, 2005.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from July 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In May 2005, the veteran was afforded a personal hearing 
before a Veterans Law Judge (VLJ) sitting in Washington, DC.  
A transcript of the hearing is of record.

The veteran, however, submitted a May 2005 statement in which 
he indicated his desire to reopen the issue of entitlement to 
service connection for diverticulitis.  This matter is again 
referred to the RO for appropriate action.

In July 2005, the Board remanded these claims for additional 
development.

In a January 2006 rating decision, the RO increased the 
veteran's evaluation for peptic ulcer disease, status post 
total gastrectomy to a 40 percent rating, effective September 
8, 2005.  The issue of entitlement to a higher disability 
evaluation remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A March 2008 letter from the Board notified the veteran that 
the VLJ who conducted his May 2005 hearing was no longer 
employed by the Board and advised him of the opportunity to 
provide testimony before a current VLJ of the Board.

In his April 2008 response, the veteran requested a 
videoconference hearing before a VLJ.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules videoconference hearings, a 
remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing at the 
earliest available opportunity pursuant 
to 38 C.F.R. §§ 20.700(e), 20.703, 20.707 
(2007).  The RO should notify the veteran 
and his representative of the date and 
time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2007).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

